Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Hayes on March 9, 2021.
The application has been amended as follows: 
Cancel claim 12. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Wickersham (US 7,998,287 as cited on the IDS) which teaches providing a cylindrical billet and sectioning said billet, but does not teach cutting to form a half cylindrical bank which is cross rolled to form a target.  No prior art teaches a method of making a metal or metal alloy target comprising the steps of: 
a) providing a billet, said billet having a generally cylindrical configuration and having an x, y and z dimensional direction, wherein said x direction is the central axis; b) sectioning said billet by cutting said billet parallel to a first dimensional direction to form at least a target blank; 
c) cutting said at least a target blank in half parallel to said central axis to form a half cylindrical blank; and d) cross rolling said half cylindrical blank to form a target.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN J BRAYTON/Primary Examiner, Art Unit 1794